Citation Nr: 1443368	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a disability rating in excess of 10 percent for low back strain.

3.  Entitlement to a total disability rating based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to January 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

With regard to the initial rating claim for PTSD and the increased rating claim for low back strain, unlike the TDIU issue, it does not appear that the Veteran ever submitted a timely notice of disagreement with the November 2009 rating decision's denial of these issues.  However, the June 2013 supplemental statement of the case nonetheless addressed these ratings, explaining that "Under current policy guidelines (FL 13-130 a claim for IU is considered a claim for increased evaluation for all service-connected conditions the veteran identifies as causing unemployability.  Therefore, this issue has been added to your appeal."  Thus, even though the Veteran specifically disagreed with TDIU but not the individual ratings assigned for his PTSD and low back, the supplemental statement of the case included these issues such that the Veteran and his representative were led to believe that they were on appeal.  As VA has taken actions to indicate to the Veteran and his representative that the PTSD and low back ratings were on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in June 2014.   A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, this appeal must be remanded for further development. 

As an initial matter, the Veteran has identified potentially relevant records pertaining to his PTSD and low back strain that have not been obtained.   First, he stated that he would be going to the Portland, Oregon, Vet Center for treatment of his PTSD in May 2009.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).  Additionally, the Veteran stated on several occasions throughout the appeal period that he had been regularly seeing a private chiropractor, Dr. G., for low back treatment.  See December 2009 statement; July 2011 VA treatment report (identifying Dr. G.); and January 2013 VA examination report.  Therefore, on remand, the Veteran should be asked to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain relevant records from Dr. G. and the Vet Center.

Second, the Veteran and his representative have raised issues regarding the adequacy of the VA examination reports pertaining to the low back.  With regard to the most recent January 2013 examination, it was expressly asserted that "while the VA examiner opined that he did not believe that degenerative changes were due to the chronic strain, he offered no justification for this opinion."  After reviewing the report, the Board agrees that a remand is necessary so that the VA examiner may be provided with an opportunity to explain the basis for that opinion.  

Finally, with regard to the Veteran's claim for TDIU, there are multiple opinions of record addressing the Veteran's service-connected disabilities and concluding that he would be able to perform sedentary work.  However, each of these opinions focused on an assessment of an individual disability without evaluating the combined impact of his service-connected disabilities on his ability to function in an occupational setting.  Here, the Board notes that the current opinions generally indicate that the Veteran may be able to work with the public in a limited capacity without having to follow the rules and structure association with working for an employer (he may work for himself or with loose supervision or little public interaction), that he may be able to do sedentary work with a proper ergonomic setup and a chair for lumbosacral support (he should not do any lifting or have any jobs that would require repeated torso rotation or flexion), but that the Veteran would not be able to do any telephone work as a result of his service-connected tinnitus.  Thus, while the VA examiners indicated that he would be able to perform sedentary work, it is unclear what type of sedentary work he would be able to perform based on his educational and work history if he is restricted to having limited contact with the public, loose supervision, and no telephone work.  Given the unique interplay of psychical and psychiatric symptoms demonstrated here, the Board finds that a social and industrial survey should be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain potentially relevant records from his private chiropractor(s), including Dr. G., and from the Vet Center in Portland, Oregon. 

2.  After accomplishing the development requested in step (1), obtain an addendum opinion regarding the Veteran's low back strain from the January 2013 VA examiner.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  The examiner is requested to provide a rationale for the January 2013 opinion that the Veteran's multilevel degenerative change "is not due to the chronic strain."  Additionally, if it is possible to differentiate back-related symptoms attributed to the Veteran's low back strain versus those unrelated to this disability, please to so in detail.       

3.  Thereafter, schedule the Veteran for a social and industrial survey.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment.  The examiner is requested to explain what type(s) of work he can do, if any.  The examiner must discuss the Veteran's level of education, special training, and previous work experience, but should not consider his age or impairment caused by nonservice-connected disabilities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



